Title: To George Washington from Henry Knox, 8 February 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 8 Feby 1787.

My last to you was of the 1st instant since which I have received your favor of the 25 Jany. You will probably have received mine long before this time of the 14th ultimo which will satisfy you that I received duly your favor of the 26th December.
I now enclose you (in confidence) three Copies of letters written by our friend Lincoln to Govr Bowdoin which will shew you in a more connectd State his proceedings than you will find elswhere—I also enclose you a printed copy of two of his letters,

one to Shays, and to another person, of the 30th ultimo—The last statement of the business appears to be nearly as follows, but No precise information was received by the post last evening—Genl Lincoln must have with him at Hadley 15 or 16 miles North of Springfield 3500 Men—The insurgents were on the 2d instant at Pelham, above 20 Miles North east of Springfield with a force perhaps of 2500—Some parley seems to have taken place and it is not improbable that the business may issue in a compromise no way tending to strengthnen government. These Limited powers, adequate I am persuaded he would terminate the affair on proper principles—That he would bring the principal leaders to merited punishment, and let the mass of the insurgents return to their respective homes, taking the oaths of allegiance. But it is probable that the legislature which is in session may interfere and direct a general act of indemnity. If this should be the case it will not only affect That particular government, but prostrate the general principle of government throughout the United States.
I presume the affair will be so far advanced, as that we shall be able to judge of its issue by the next post which will arrive on the 10th or 11th—By the post which will depart from this City on the 12th I shall do myself the pleasure of informing you further. With the most respectful compliments to Mrs Washington I am my Dear Sir Your Affectionate humble Servant

H. Knox

